EXHIBIT 10.129



 

 

SUMMARY OF CHANGES IN COMPENSATION OF NAMED EXECUTIVE OFFICERS OF THE REGISTRANT



 

As of March 15, 2007, the following are the base salaries (on an annual basis)
of certain named executive officers (as defined in Item 402(a)(3) of Regulation
S-K) of Mechanical Technology Incorporated whose compensation was either not
previously disclosed or has changed from the employment agreement previously
filed as an Exhibit: None.

All base salaries (on an annual basis) and any changes to these salaries have
been previously disclosed in either a Current Report on Form 8-K or the
Company's 2006 Annual Proxy Statement.

The Company will provide additional information regarding compensation awarded
to all Named Executive officers in respect of and during the year ended December
31, 2006, in the Proxy Statement for the Company's 2007 Annual Meeting of
Shareholders which will be filed with the Securities and Exchange Commission
within 120 days of year end.